NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 12 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAMES LUZZI,                                    No.    20-55293

                Plaintiff-Appellant,            D.C. No.
                                                8:18-cv-01506-JVS-JDE
 v.

UNUM LIFE INSURANCE COMPANY                     MEMORANDUM*
OF AMERICA,

                Defendant-Appellee,

and

HCL AMERICA INC. EMPLOYMENT
BENEFIT PLAN,

                Defendant.

                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding

                          Submitted February 10, 2021**
                              Pasadena, California

Before: M. SMITH, MURGUIA, and OWENS, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      James Luzzi appeals the district court’s judgment denying him long-term

disability benefits in an action governed by the Employee Retirement Income

Security Act of 1974 (“ERISA”).         Following a bench trial, the district court

determined that Luzzi can perform “light work” and therefore is not “totally

disabled” under his disability policy (the “Policy”) with Unum Life Insurance

Company of America (“Unum Life”). Because the parties are familiar with the facts,

we do not recite them here. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      1. The district court did not err in failing to remand Luzzi’s case so that Unum

Life could apply the correct occupational standard, light work, in the first instance.1

Indeed, when a district court reviews de novo a denial of benefits in the ERISA

context, the district court “does not give deference to the [plan] administrator’s

decision, but rather determines in the first instance if the claimant has adequately

established that he or she is disabled under the terms of the plan.” Muniz v. Amec

Constr. Mgmt., Inc., 623 F.3d 1290, 1295–96 (9th Cir. 2010) (emphasis added).



1
 The parties stipulated to the district court conducting a de novo review—which
means that Unum Life did not have discretionary authority to construe the Policy—
and therefore a remand was not required. Firestone Tire & Rubber Co. v. Bruch,
489 U.S. 101, 115 (1989) (stating that a denial of benefits in the ERISA context must
“be reviewed under a de novo standard unless the benefit plan gives the plan
administrator or fiduciary discretionary authority to determine eligibility for benefits
or to construe the terms of the plan”).


                                           2
Here, because the district court conducted a de novo review, the district court had

authority to apply the light-work standard and determine, in the first instance,

whether Luzzi was “totally disabled” under his Policy with Unum Life. See id.

      2. The district court’s factual finding—that Luzzi’s medical evidence failed

to satisfy his burden of showing he was totally disabled—was not clearly erroneous.

The “clearly erroneous standard is significantly deferential, requiring a definite and

firm conviction that a mistake has been committed.” Concrete Pipe & Prods. of

Cal., Inc. v. Constr. Laborers Pension Tr. for S. Cal., 508 U.S. 602, 623 (1993)

(internal quotation marks omitted). In the district court, Luzzi relied on Dr. Jeffrey

Deckey’s medical records to show that his back condition rendered him “totally

disabled.”

      The district court correctly found that Dr. Deckey provided inconsistent

medical conclusions regarding Luzzi’s back condition. Because the district court

determined that Dr. Deckey’s inconsistent medical conclusions lacked credibility

and did not support Luzzi’s disability claim, the district court concluded that Luzzi

failed to meet his burden of showing that he was “totally disabled.”

      Luzzi also cites an ALJ’s decision denying him social security benefits but

stating that he cannot perform light work; that decision was based in part on a knee

condition excluded under the Policy. Luzzi additionally cites a medical opinion by

Dr. Stephen Weiss that concluded he was “temporarily totally disabled” in June


                                          3
2017, but that opinion was issued almost one year before Unum Life determined that

Luzzi was not “totally disabled.” We do not have “a definite and firm conviction”

that the district court committed a mistake. See id. (internal quotation marks

omitted).

      AFFIRMED.




                                        4